Citation Nr: 1412562	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  07-19 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for postoperative residuals of a left upper lobectomy.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jonathan Greene, Attorney


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to May 1980.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, denied the Veteran's claim for a rating higher than 30 percent for the postoperative residuals of his left upper lobectomy and for compensable ratings - i.e., ratings higher than 0 percent - for the tendinitis of his right arm and shoulder.

After, in response, the Veteran filed a timely notice of disagreement (NOD) in June 2006 to initiate an appeal regarding the ratings for his right arm and shoulder disabilities, the RO issued another decision concerning these claims in November 2006 assigning a higher 10 percent rating for the tendonitis of his right shoulder and a separate - and also higher - 10 percent rating for the tendonitis of his right elbow, with both ratings retroactively effective from December 19, 2005, the date of receipt of his claim for higher ratings for these disabilities. 

Also in response to the April 2006 decision denying a rating higher than 30 percent for the postoperative residuals of his left upper lobectomy, the Veteran submitted a timely NOD concerning this claim in February 2007.  The RO then sent him a statement of the case (SOC) concerning this claim in April 2007, and, in response, he perfected his appeal of this claim in June 2007 by filing a timely substantive appeal (VA Form 9).  38 C.F.R. § 20.200 (2011). 

The Board remanded all of these claims in September 2010 further development and consideration.  The remand of the claim for a rating higher than 30 percent for the postoperative residuals of the left upper lobectomy was to obtain additional medical treatment records that were relevant and to have the Veteran undergo another VA compensation examination reassessing the severity of this disability. 

The remand of the remaining claims for higher ratings for his right shoulder and right elbow disabilities was to provide him an SOC concerning these claims and to give him an opportunity, in response, to complete the steps necessary to perfect his appeal of these claims to the Board by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  And pursuant to this remand directive, he was provided this SOC concerning these other claims in April 2011.  See Manlincon v. West, 12 Vet. App. 238 (1999).  But he did not then file a timely substantive appeal (VA Form 9 or equivalent statement) concerning these claims, so he did not complete the steps necessary to perfect his appeal of these other claims to the Board.  38 C.F.R. § 20.200.  Therefore, only the claim concerning the rating for his left lung disability remains at issue.

In an April 2012 decision, the Board denied this remaining claim of entitlement to a rating higher than 30 percent for the postoperative residuals of the left upper lobectomy.  The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  While the appeal of this claim was pending before the Court, VA's Office of General Counsel and the Veteran's attorney filed a Joint Motion asking the Court to vacate the Board's decision concerning this claim and remand it for further development and readjudication in compliance with directives specified.  In a May 2013 Order, the Court granted the parties' Joint Motion for Remand (JMR) of this claim and since has returned it to the Board for compliance and readjudication with the directives specified.

The Veteran's attorney has since in February 2014 submitted the necessary paperwork (VA Form 21-22a) indicating he is continuing to represent the Veteran before VA, so not just before the Court, along with additional evidence including a vocational assessment.  He waived the right to have the RO initially consider this additional evidence, preferring instead that the Board do so in the first instance.  38 C.F.R. § 20.1304 (2013).


The attorney additionally claimed derivative entitlement to a TDIU, primarily based on the results of this vocational assessment.  As concerning this derivative TDIU claim, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part and parcel of an increased-rating claim when the claim is expressly raised by the Veteran or, here, his representing attorney or reasonably raised by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  See Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice, 22 Vet. App. at 453.  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim).

Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part and parcel of an increased-rating claim only when the Roberson requirements are met).  But, as here, there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

This derivative TDIU claim, however, is at least partly, if indeed not primarily, predicated on the occupational impairment that is being attributed to the Veteran's left lung disability at issue in this appeal.  And since this underlying left lung disability claim requires further development before being readjudicated, so, too, must the Board remand this derivative TDIU claim because it is "inextricably intertwined."  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one claim cannot be rendered until a decision concerning the other).  See also Parker v. Brown, 7 Vet. App. 116 (1994) (considering these type of claims concurrently, rather than separately, avoids piecemeal adjudication of claims with common parameters).

Consider also that this appeal was partly processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS).  Instead of paper, VA is transitioning to what ultimately will be an entirely electronic claims processing system.  Virtual VA and VBMS are highly secured electronic repositories used to store and review every document involved in the claims process.  The use of these systems allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


REMAND

The Court vacated the Board's prior decision and remanded this claim, in part, to have the Board address evidence in the file suggesting the Veteran's left lung disability has both restrictive and obstructive components, rather than one versus the other, which was the basis for the Board previously denying a higher rating for this disability.  The Board determined that the obstructive lung disease shown and allowing for assignment of a higher 60 percent rating under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6844, had not been associated with the service-connected disability (unlike the restrictive lung disease that had been) and therefore could not provide a basis for assigning this higher rating.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Review of the claims folder shows the Veteran was originally granted entitlement to service connection for this disorder in a September 1980 rating decision, which as the Court explained appears to have relied upon a July 1980 laboratory report noting a "[m]oderate restrictive defect associated with moderate expiratory obstructive defect. ... [which] correlates with apparent left pneumonectomy."  Despite the fact that the Veteran's service-connected left lung disability has been rated under DC 6844, which is listed under "Restrictive Lung Disease" in the Schedule for Rating Disabilities (Rating Schedule), he and his attorney argue that it involves both restrictive and obstructive pathology.

During the most recent VA compensation examination in April 2011, a pulmonary function test (PFT) confirmed there is obstructive disease.  Indeed, in 2006 a private physician diagnosed chronic obstructive pulmonary disease (COPD), though this disease is not at the moment service connected or been found to be associated with or secondary to the service-connected postoperative residuals of the left upper lobectomy.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Based on the PFT results, the VA examiner determined there was mild restriction, moderately-severe obstruction, and mild diffusion impairment.  Significantly, he also noted that, while the restriction was related to the service-connected left upper lobectomy, the cause of the obstruction was not the service-connected left upper lobectomy; rather, he found that the source of this obstruction was uncertain.  Accordingly, as the exact cause of the Veteran's moderately-severe lung obstruction has yet to be determined, the Board finds that supplemental medical comment concerning this is needed.

Also, for the reasons already discussed, there now additionally is a derivative TDIU claim.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income...."

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment, such as a family business or sheltered workshop.  Id. 

Requiring a veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the veteran's overall employability, whereas a requirement that a veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Currently, the Veteran does not meet the rating requirements for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  However, a TDIU also may be granted on an extra-schedular basis under § 4.16(b), even though he fails to meet these percentage requirements of § 4.16(a), if it is established that he is indeed unemployable as a result of his service-connected disabilities.


In an August 2013 vocational assessment, a private certified rehabilitation counselor concluded the Veteran has been incapable of gainful employment due to his service-connected disabilities since retiring from his previous employment as an electrician in August 2005.  This determination of unemployability, then, was at least partly, if indeed not primarily, predicated on the occupational impairment attributable to this left lung disability that also is still at issue in this appeal, that is, in addition to the Veteran's other service-connected disabilities, namely, the tendinitis of his right elbow and shoulder that previously were at issue, and his bilateral hearing loss and tinnitus.  Resolution of this derivative TDIU claim therefore has to be temporarily deferred pending determination of just what measure of the Veteran's left lung disability is service connected, meaning whether it truly has both restrictive and obstructive components or just a restrictive component as previously determined.

The submission of this August 2013 vocational assessment by the Veteran's attorney in February 2014, along with the other items of evidence and necessary paperwork designating his continued representation of the Veteran before VA, also asked that the Board go ahead and decide these claims without instead remanding them.  In Mariano v. Principi, 17 Vet. App. 305 (2003), the Court indicated it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case."  See Mariano, at 312.  But the Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas, the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas, at 26.


Accordingly, these claims for a higher rating for the left lung disability and a derivative TDIU are REMANDED for the following additional development and consideration:

1.  If possible, return the claims folder to the clinician who performed the April 2011 VA examination for hopefully more definitive comment on the exact cause of the Veteran's moderately-severe lung obstruction, that is, aside from the mild restriction and mild diffusion impairment also noted.  Significantly, this examiner explained that, while the restriction was related to the service-connected left upper lobectomy, the cause of the obstruction was not the service-connected left upper lobectomy; rather, he found that the source of this obstruction was "uncertain".  Thus, the exact cause of the moderately-severe lung obstruction remains undetermined, requiring this supplemental medical comment because, at present, the Board cannot associate it with this service-connected disability.

In order for the Board to rely on the examiner's opinion, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided or apparent upon a review of the record.  If the examiner is still unable to provide a more definitive opinion and rationale, he must explain in detail why this cannot be provided - such as by specifying whether he needs the benefit of more information or procurable data, there are multiple possible etiologies with none more prevalent than another, the limits of medical knowledge have been exhausted, or whatever may be the reason.


If, for whatever reason, it is not possible to have this same VA examiner provide this additional comment (addendum opinion), then have someone else with the necessary qualifications provide it.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or whether, instead, this additional necessary comment can be provided merely by the designee reviewing the relevant evidence in the claims file, including the report of the prior April 2011 VA examination, the Court-granted JMR, and the vocational assessment since submitted.

It is essential the examiner, whoever designated, discuss the underlying rationale for his/her opinion, including citing to specific evidence in the file supporting his/her conclusions.

2.  Ensure the opinion is responsive to this question being asked insofar as what is the true composition of the service-connected left lung disability in terms of whether it is both comprised of restrictive and obstructive lung disease or, instead, only restrictive disease.

3.  Then readjudicate the claim for a higher rating for the left lung disability, also the derivative TDIU claim (under 38 C.F.R. § 4.16(a) and, if necessary, § 4.16(b)), in light of this and all other additional evidence.  If additional compensation is not granted to the Veteran's satisfaction, he and his attorney should be provided a supplemental statement of the case (SSOC) and given time to submit still additional evidence and/or argument in response before returning the file to the Board for further consideration of any remaining claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


